No. 99-10975
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-10975
                         Conference Calendar


CHARLES LEIGH BERKLEY,

                                           Plaintiff-Appellant,

versus

FIRST NATIONAL BANK OF ROTAN, Ballinger, Texas,

                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 6:99-CV-45-C
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Charles Leigh Berkley, Texas prisoner # 809353, appeals the

district court’s dismissal of his civil lawsuit alleging wrongful

foreclosure and failure to properly service bank accounts.

However, he briefs no argument that the district court erred in

its conclusion; he has thus waived the sole ground for appeal,

and his appeal is DISMISSED.    See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993)(arguments must be briefed in order to be

preserved for appeal); Fed. R. App. P. 28(A)(9)(A); Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th Cir. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10975
                                -2-

    Berkley also moves for the appointment of counsel and “to

proceed.”   His motions are DENIED.

    APPEAL DISMISSED; MOTIONS DENIED.